Title: From George Washington to William Shotwell, 7 April 1789
From: Washington, George
To: Shotwell, William



Sir,
Mount Vernon 7th April 1789

To promise what one does not perform is at all times wrong but in the delay of the Grass-seeds with which you undertook to supply me, I have sustained an irrepairable injury in as much as that my whole system of husbandry is deranged by it. £500 would be no compensation for this disappointment—My spring grain with which these seeds were to be sown, are now almost entirely in the ground and a large part of it up—I have therefore but two alternatives to choose from—viz.—not to sow them this spring, and thereby to have my whole system entirely deranged or by Scattering them over ground which has got hard have little prospect of their vegitating—or to be exposed in that case with little root to injuries from spring or Summer

droughts—or the frosts of Winter—The difference of price between which you were, to furnish these Seeds at and what you say you have now given is no object, though at less than the latter I could with certainty have been supplied from Philadelphia by a Gentleman who has never deceived me—And strange it is that at this late period the seed should go to Baltimore when I have been informed two Vessels have arrived at Alexandria from New York within a few Days. I am Sir your Hble Servant

Go: Washington

